Citation Nr: 0408933	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  96-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating for chronic obstructive 
pulmonary disease (COPD) in excess of 10 percent, effective 
from March 3, 1995, and in excess of 30 percent, effective 
from February 10, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant is a World War II veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2004, the Board granted the appellant's Motion to 
Advance his case on the Board's docket due to his advanced 
age.  For this reason, it is truly unfortunate that another 
remand is required in this case, but this is unavoidable due 
to the failure to comply with the Board's prior directions 
and to provide an official examination which was adequate for 
rating purposes.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

REMAND

In approximately June 2002, the Board requested that the 
appellant be accorded an official rating examination in order 
to determine the severity of his service-connected COPD.  The 
Board specifically directed that the pulmonary function tests 
given to the appellant include FEV-1, FVC, DLCO(SB), and 
maximum oxygen consumption (measured in ml/kg/min).  All of 
this information is needed in order to properly rate an 
individual with COPD under Diagnostic Code 6604 of VA's 
Schedule for Rating Disabilities (Rating Schedule).  A rating 
examination which does not include all of these test results, 
or an explanation by the examiner of why the particular test 
was not clinically indicated, cannot be viewed as adequate 
for rating purposes.  

Unfortunately, the report of the VA examination of the 
appellant in February 2003 reflects only values for FEV-1, 
FVC, and an oxygen saturation of 90 (which is not expressed 
in ml/kg/min), nor did the VA pulmonary examiner at that time 
explain why the DLCO(SB) or maximum oxygen consumption tests 
were not clinically indicated at that time.  Another 
pulmonary examination of the appellant is therefore required 
in this case.  

The Board also notes that the February 2003 pulmonary 
examiner reported that the appellant was currently on 
outpatient oxygen therapy, whereas the VA outpatient medical 
records dating from both before and after this examination 
state only that the appellant was on CPAP (continuous 
positive airway pressure) therapy with satisfactory results.  
This matter, which could materially affect the rating 
assigned for the appellant's COPD, must also be clarified on 
remand.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking a higher rating for 
COPD, to include a request that the 
appellant submit any pertinent evidence 
in his possession, including any evidence 
which establishes that he is receiving 
outpatient oxygen therapy.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  Thereafter, the RO should schedule 
the appellant for a VA medical 
examination to determine the severity of 
the service-connected COPD.  This 
examination must include a review of the 
claims file and (a) pulmonary function 
tests which include FEV-1, FVC, DLCO(SB), 
and maximum oxygen consumption (measured 
in ml/kg/min); values for each must be 
obtained and reported or the examiner 
must indicate why a particular test was 
not clinically indicated; (b) the 
examiner should also clarify whether the 
appellant requires outpatient oxygen 
therapy after a review of the relevant 
outpatient treatment records; (c) the 
examiner should also state whether the 
appellant has pulmonary hypertension, any 
cardiac pathology related to his COPD, 
and/or any episodes of acute respiratory 
failure; (d) the examiner should also 
express an opinion as to whether the 
appellant's COPD is mild, moderate, 
severe or pronounced in degree; and (e) 
the examiner should also provide an 
opinion as to whether the symptoms 
reported by the appellant are supported 
by objective findings.  The rationale for 
all opinions expressed should also be 
included in the report of this 
examination.  

5.  After all appropriate development has 
been completed, and after determining 
that the latest VA examination is 
adequate for rating purposes and includes 
all of the test results required by 
Diagnostic Code 6604 of the Rating 
Schedule, the RO should readjudicate the 
current claim on a de novo basis without 
reference to prior adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




